Title: From Thomas Jefferson to Simon Nathan, 18 May 1783
From: Jefferson, Thomas
To: Nathan, Simon


        
          Sir
          Monticello May 18. 1783.
        
        On my arrival at home I turned my attention to the transaction between us for wine, which was the subject of your letter of Jan. 16. I was to pay for the two quarter casks by our original agreement 3000 ℔. of tobacco or it’s price. The current price of tobo. in Philadelphia at the date of your draft on me was 60£ continental or 200 Doll. the hundred. So that the 3000 ℔. of tobo. was then worth 6000 Dollars. For this sum precisely you drew in favour of Mr. Rose (as indeed there could be no reason for your drawing for less than your whole demand) and I paid the draught on sight. No time intervened between the date of your draught and my paiment, but while it was on the road from Philadelphia to Richmond, and if, during that, another month happened to enter, it is not sufficient ground for opening the account again. The difference of exchange in Virginia from July to Aug. 1781. was that of 65. and 70. for one. So that on the whole the balance appearing due in your account is the result of a double error; first the charging me 3000£ Continental instead of £1800 for the wine; and secondly the extending the debit at one exchange and the credit at another. I hope that on revising the matter you will find the state of it contained in this and my letter of Jan. 18. to be satisfactory, and that at the time of furnishing the wine you drew for the whole sum; which was paid. I am sir Your very humble servt.,
        
          Th: Jefferson
        
      